United States Court of Appeals
                     For the First Circuit


No. 19-2189

 CHIMENE MBAGUE NANDJOU, individually and as Administratrix of
   the Estate of Menelik Tchouamou and the Estate of William
        Tchouamou Ganjui, and as Mother and Next Friend
                     of A.L.S. and W.T.M.,

                      Plaintiff, Appellant,

                               v.

        MARRIOTT INTERNATIONAL, INC.; MARRIOTT WORLDWIDE
    CORPORATION; RELUXICORP, INC. d/b/a The Residence Inn by
                            Marriott,

                     Defendants, Appellees.



                          ERRATA SHEET
     The opinion of this court, issued on January 15, 2021, is
amended as follows:
     On page 38, line 10, please delete the closing quotation
marks.